Filed 9/30/20; Certified for publication 10/6/20 (order attached)




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                               DIVISION EIGHT

In re Dominic F. et al., Persons                     B302482
Coming Under the Juvenile Court
Law.                                                 (Los Angeles County
______________________________                       Super. Ct. No. 19LJJP00406A–C)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,
        Plaintiff and Respondent,
        v.

M.B.,
        Defendant and Appellant.


     APPEAL from findings and orders of the Superior Court of
Los Angeles County, Steven E. Ipson, Referee. Affirmed.

     Cristina Gabrielidis, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Mary C. Wickham, County Counsel, Kim Nemoy, Acting
Assistant County Counsel, and David Michael Miller, Deputy
County Counsel, for Plaintiff and Respondent.
                              _________________________
                        INTRODUCTION
      M.B. (Mother) challenges the juvenile court’s jurisdictional
findings and dispositional orders made October 16, 2019. On
appeal, she does not contest the merits of the court’s adjudication;
instead, her sole contention is that reversal is warranted because
the juvenile court and Department of Children and Family
Services (DCFS) failed to satisfy the formal notice requirements
under the Indian Child Welfare Act of 1978 (ICWA) (25 U.S.C.
§ 1901 et seq.) and related California law (Welf. & Inst. Code,1
§ 224 et seq.).
      We find the juvenile court did not err in finding that ICWA
does not apply, and accordingly, we affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
        Because the failure to comply with the formal notice
requirements of ICWA is the sole basis for Mother’s appeal, we
recite only those facts pertinent to her claim.
        On June 17, 2019, DCFS filed a petition on behalf of minors
D.F., G.F., and B.F., pursuant to section 300, subdivisions (a) and
(b)(1).
        At the detention hearings on June 18 and 19, 2019, the
juvenile court ordered the minors removed from both parents’
care and placed with DCFS. The juvenile court reviewed the
Parental Notification of Indian Status (Judicial Council form
ICWA-020) filed by each parent. The juvenile court stated Father
indicated he has “no Indian ancestry” in his ICWA-020 form.
Mother had marked the checkbox indicating she “may have
Indian ancestry” and handwrote “unknown tribe name from New

1     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.




                                 2
Mexico” on her ICWA-020 form.2 The juvenile court instructed
DCFS: “To the extent the Department can begin an investigation
for that understanding, I ask that you look into it. But all it says
is ‘unknown tribe.’ ”
       In the jurisdiction/disposition report filed July 8, 2019,
DCFS apprised the court of its “ICWA updates.” The social
worker (SW) had contacted maternal grandfather. He reported
“his family believed they were of [N]ative American descent, but
that it was never proven.” He said his “family was out of New
York” so “it could be from that area.”
       The SW next contacted maternal grandmother (MGM), who
said her mother did not have Native American heritage and was
of Irish and Welsh descent. However, MGM said her paternal
grandmother—i.e., the minors’ maternal great-great
grandmother (MGG-GM)—was “part [N]ative American.” MGM
recalled MGG-GM was born in New Mexico.
       The SW contacted Mother. Mother said her great
grandmother (again, the same MGG-GM) was adopted, and
asserted she was “full native” although “nothing had been


2     The form includes four other checkboxes that provide:

        a) “I am or may be a member of, or eligible for membership
in, a federally recognized Indian tribe.”
        b) “The child is or may be a member of, or eligible for
membership in, a federally recognized Indian tribe.”
        c) “I have no Indian ancestry as far as I know.”
        d) “One or more of my parents, grandparents, or other
lineal ancestors is or was a member of a federally recognized
tribe.”

      Mother left these checkboxes blank.




                                 3
checked before she passed [away].” Mother mentioned her
sister—i.e., maternal aunt (MA)—has children who “receiv[ed]
benefits” but was unsure if it was through MA’s husband—who is
not biologically related to the children subject to this appeal.
Mother stated her male cousin also believed he had Cherokee
heritage from his own father, but that he similarly was
“unrelated” to Mother’s side of the family.
       The SW looked up a list of federally-recognized tribes in the
areas Mother and her relatives had mentioned—New Mexico and
New York—and sent ICWA notices3 via certified mail to 21 tribes
in New Mexico, nine tribes in New York, and the Bureau of
Indian Affairs.
       On August 6, 2019, DCFS informed the court it received
ICWA response letters from 11 tribes, indicating the children
were not enrolled members and are not eligible for enrollment as
members of their respective tribes; copies of the response letters
DCFS received were provided to the court.
       On August 16, 2019, DCFS informed the court it received
ICWA response letters from four more tribes, and provided copies
thereof, all indicating the children were neither members nor
eligible for membership in their respective tribes.
       And on October 11, 2019, DCFS provided the court with the
response letters it received from nine more tribes, again all
indicating the children were neither members nor eligible for
membership.
       At the October 16, 2019 jurisdictional and disposition
hearing, DCFS informed the court it had been “over 60 days”


3     The record on appeal and in the trial court does not contain
the actual ICWA notices sent by DCFS.




                                 4
since it received responses from the tribes indicating the children
are neither tribal members nor eligible for membership. DCFS
requested the court find ICWA did not apply to the three
children. The juvenile court agreed and found ICWA did not
apply. The court then sustained two allegations in the petition
pursuant to section 300, subdivision (b) and dismissed the
remaining allegations.
        The minors were declared dependent children of the court
under section 300, subdivision (b); were ordered removed from
the home, custody, and care of Mother and Father; and were
placed with DCFS. Mother and Father were allowed monitored
visitation, and DCFS was given discretion to liberalize.
       Mother timely filed a notice of appeal.
                          DISCUSSION
      The sole issue raised by Mother on appeal is whether the
juvenile court complied with ICWA’s formal notice requirements,
which become applicable once a court has determined there is
“reason to know” the subject minors are Indian children. Mother
argues although DCFS “impressively investigated” Mother’s
claim of possible Native American ancestry, its “fail[ure] to file
the actual notices it sent to the tribes with the juvenile court”
precluded the court from determining whether proper notice
under ICWA was given. She contends the court thus erred by
concluding ICWA did not apply as it had “not review[ed] the
content of the notices” and “had insufficient information to reach
that conclusion.”
      DCFS disagrees and argues the vague statements about
possible Indian heritage from Mother and maternal grandparents
did not rise to the level of information indicating that the




                                 5
children are Indian children, and thus, did not trigger the formal
notice provisions of ICWA.
      We agree with DCFS. Based on the record, recent changes
to the law and case precedent, we find no error by the juvenile
court and we conclude substantial evidence supports its finding
that ICWA does not apply.
A.    Standard of Review
       “[W]here the facts are undisputed, we independently
determine whether ICWA’s requirements have been satisfied.”
(In re D.S. (2020) 46 Cal.App.5th 1041, 1051 (D.S.); accord, In re
A.M. (2020) 47 Cal.App.5th 303, 314 (A.M.).) However, “we
review the juvenile court’s ICWA findings under the substantial
evidence test, which requires us to determine if reasonable,
credible evidence of solid value supports the court’s order.
[Citations.] We must uphold the court’s orders and findings if
any substantial evidence, contradicted or uncontradicted,
supports them, and we resolve all conflicts in favor of
affirmance.” (A.M., at p. 314; accord, In re Austin J. (2020)
47 Cal.App.5th 870, 885 (Austin J.).) The appellant—in this case,
Mother—has the burden to show the evidence was not sufficient
to support the ICWA finding. (Austin J., at p. 885.)
B.    Applicable Law
      ICWA4 reflects “a congressional determination to protect
Indian children and to promote the stability and security of
Indian tribes and families by establishing minimum federal


4     Our state Legislature incorporated ICWA’s requirements
into California statutory law in 2006. (In re Abbigail A. (2016)
1 Cal.5th 83, 91.)




                                6
standards that a state court . . . must follow before removing an
Indian child from his or her family.” (Austin J., supra,
47 Cal.App.5th at pp. 881–882.) Both ICWA and the Welfare and
Institutions Code define an “Indian child” as “any unmarried
person who is under age eighteen and is either (a) a member of
an Indian tribe, or (b) is eligible for membership in an Indian
tribe and is the biological child of a member of an Indian tribe.”
(25 U.S.C. § 1903(4); § 224.1, subds. (a) and (b) [incorporating
federal definitions].)
       The juvenile court and DCFS have “an affirmative and
continuing duty to inquire whether a child for whom a petition
under Section 300 . . . may be or has been filed, is or may be an
Indian child.” (§ 224.2, subd. (a); see In re Isaiah W. (2016)
1 Cal.5th 1, 9, 11–12 (Isaiah W.).) This continuing duty can be
divided into three phases: the initial duty to inquire, the duty of
further inquiry, and the duty to provide formal ICWA notice.
Although we discuss all three phases, it is only the last phase,
the duty to provide formal ICWA notice, that is at issue here.
       1.     Initial Duty to Inquire
       The duty to inquire whether a child is an Indian child
begins with “the initial contact,” i.e., when the referring party
reports child abuse or neglect that jumpstarts DCFS
investigation. (§ 224.2, subd. (a).) DCFS’s initial duty to inquire
includes asking the child, parents, legal guardian, extended
family members, and others who have an interest in the child
whether the child is, or may be, an Indian child. (Id., subd. (b).)
Similarly, the juvenile court must inquire at each parent’s first
appearance whether he or she “knows or has reason to know that
the child is an Indian child.” (Id., subd. (c).). The juvenile court
must also require each parent to complete Judicial Council form




                                 7
ICWA-020, Parental Notification of Indian Status. (Cal. Rules of
Court,5 rule 5.481(a)(2)(C).) The parties are instructed to inform
the court “if they subsequently receive information that provides
reason to know the child is an Indian child.” (25 C.F.R.
§ 23.107(a); § 224.2, subd. (c).)
       2.     Duty of Further Inquiry
       As discussed in two recent cases, Austin J., supra,
47 Cal.App.5th at pages 883–884 and D.S., supra, 46 Cal.App.5th
at pages 1048–1049, a duty of further inquiry is imposed when
DCFS or the juvenile court has “reason to believe that an Indian
child is involved” in the proceedings. (§ 224.2, subd. (e), italics
added.) The Legislature did not define what constitutes “reason
to believe.” (See ibid.)
       Further inquiry as to the possible Indian status of the child
includes: 1) interviewing the parents and extended family
members to gather required information6; 2) contacting the
Bureau of Indian Affairs and State Department of Social Services
for assistance in identifying the tribes in which the child may be
a member or eligible for membership in; and 3) contacting the
tribes and any other person that may reasonably be expected to
have information regarding the child’s membership or eligibility.

5    All further rule references are to the California Rules of
Court unless otherwise stated.
6     This required information includes: All known names of
the Indian child, biological parents, grandparents, and great-
grandparents, including maiden, married, and former names or
aliases, as well as their current and former addresses, birth
dates, places of birth and death, tribal enrollment information of
other direct lineal ancestors of the child, and any other
identifying information. (§ 224.3, subd. (a)(5).)




                                 8
(§§ 224.2, subds. (e)(1)–(3) & 224.3, subds. (a)(5)(A)–(C); rule
5.481(a)(4) [sets forth same requirements].) Contact with a tribe
must include, at a minimum, “telephone, facsimile, or electronic
mail contact to each tribe’s designated agent” and include
information “necessary for the tribe to make a membership or
eligibility determination.” (§ 224.2, subd. (e)(3).)
       3.     Duty to Provide ICWA Notice
       “The sharing of information with tribes at [the further]
inquiry stage is distinct from formal ICWA notice, which requires
a ‘reason to know’—rather than a ‘reason to believe’—that the
child is an Indian child.” (D.S., supra, 46 Cal.App.5th at p. 1049.)
While “reason to believe” is not defined, fortunately the term
“reason to know” is defined by ICWA and its related California
statute.
       Under ICWA, the juvenile court has “reason to know” a
child is an Indian child if one of six circumstances is present:
“(1) Any participant in the proceeding . . . informs the court that
the child is an Indian child; [¶] (2) Any participant in the
proceeding . . . informs the court that it has discovered
information indicating that the child is an Indian child; [¶]
(3) The child . . . gives the court reason to know he or she is an
Indian child; [¶] (4) The court is informed that the domicile or
residence of the child, [or] the child’s parent . . . is on a
reservation or in an Alaska Native village; [¶] (5) The court is
informed that the child is or has been a ward of a Tribal court; or
[¶] (6) The court is informed that either parent or the child
possesses an identification card indicating membership in an
Indian Tribe.” (25 C.F.R. § 23.107(c).)




                                 9
       Effective January 1, 2019, Assembly Bill No. 3176
(2017-2018 Reg. Sess.) amended the definition in section 224.2,
subdivision (d), of when the court has reason to know a child is an
Indian child—conforming California law to ICWA regulations.7
Thus, as of January 1, 2019, section 224.2, subdivision (d)(1)
through (d)(6) include the same six criteria as those under the
federal regulations, in determining whether there is “reason to
know” the child involved is an Indian child.
       Once DCFS or the juvenile court has a reason to know an
Indian child is involved, notice pursuant to ICWA must be sent to
the pertinent tribe(s) via registered or certified mail. (§ 224.3,
subd. (a)(1).) The notice must contain sufficient information to
enable the tribe to “conduct a meaningful review of its records to
determine the child’s eligibility for membership.” (In re
Cheyanne F. (2008) 164 Cal.App.4th 571, 576.) The required
information includes the names, birthdates, birthplaces, and
tribal enrollment information of the parents and other direct
lineal ancestors of the child, such as grandparents. (§ 224.3,
subd. (a)(5)(C).)

7      Prior to this amendment, the juvenile court or DCFS had
“reason to know” the child was an Indian child if it was provided
“information suggesting the child is a member of a tribe or
eligible for membership . . . or one or more of the child’s biological
parents, grandparents, or great-grandparents are or were a
member of a tribe.” (See former § 224.3, subd. (b)(1), italics
added; see Stats. 2018, ch. 833, §§ 5–6, pp. 9–11.) Also prior to
this amendment, the duty of further inquiry was triggered once
the court or DCFS had “reason to know” (see former § 224.3,
subd. (c), italics added), whereas now, the duty of further inquiry
is commenced once the court or DCFS has “reason to believe” (see
§ 224.2, subd. (e), italics added).




                                 10
       It is this “notice requirement, which . . . enables a tribe to
determine whether the child is an Indian child and, if so, whether
to intervene in or exercise jurisdiction over the proceeding.”
(Isaiah W., supra, 1 Cal.5th at p. 5.) Thus, the juvenile court
“has a responsibility to ascertain that [DCFS] has conducted an
adequate investigation and cannot simply sign off on the notice
as legally adequate without doing so.” (In re K.R. (2018)
20 Cal.App.5th 701, 709.)
C.    Analysis 8
       As the facts before us are not disputed, we independently
determine whether ICWA’s requirements were met. To do so, we
first must determine whether—as a result of their initial
inquiry— DCFS or the juvenile court had “reason to believe” the
children were Indian children, requiring further inquiry of
possible Indian heritage. If further inquiry was required, we
then determine whether DCFS and the juvenile court had
“reason to know” the children were Indian children, necessitating
formal notice to pertinent tribes. We review the record for
substantial evidence in support of the juvenile court’s finding
that ICWA did not apply.




8     As a preliminary matter, we note that the juvenile court’s
October 16, 2019 findings and orders from which Mother appeals
occurred after the effective date of the amendments to section
224.3, so the amended provisions apply here. (See A.M., supra,
47 Cal.App.5th at p. 321 [“Since Mother is appealing from the
findings made at the September 6, 2019 . . . hearing . . . , the
current ICWA statutes apply.”].)




                                 11
      1.    Initial Inquiry
       Section 224.2, subdivisions (a), (b), and (c), impose an
initial duty of inquiry upon DCFS and the juvenile court, i.e., to
ask all relevant involved persons whether the child may be an
Indian child. (§ 224.2, subs. (a)–(c).) In the case before us, the
juvenile court conducted its initial inquiry as to whether D.F.,
G.F., and B.F. are Indian children during Mother’s and Father’s
first appearance at the June 2019 detention hearings. The court
reviewed the ICWA-020 forms submitted by each parent. After
noting Father indicated no Indian ancestry, the court stated
Mother indicated she “may” have Indian ancestry from an
“unknown tribe from New Mexico.” The court asked DCFS to
“look into it” and “begin an investigation.”
       DCFS argues Mother’s statement that she “may” have
Indian ancestry, at most, suggested a mere possibility of Indian
ancestry. DCFS contends the duty of further inquiry was not
triggered.
       We disagree. Based on representations by Mother that she
may have Indian heritage from a tribe in New Mexico, the court
correctly ordered DCFS to further inquire into Mother’s claim
and investigate the allegation.
       This is similar to the circumstances in D.S., where after
reviewing the ICWA-020 form submitted by D.S.’s aunt, stating
she may have Indian ancestry with the Blackfoot tribe in
Delaware, the court ordered DCFS to further inquire. (D.S.,
supra, 46 Cal.App.5th at pp. 1046, 1054.) Based on
representations that D.S.’s father may have Indian heritage, the
court ordered DCFS “to investigate the allegation.” (Id. at
p. 1046.) “Aunt’s statements regarding possible tribal affiliation
were sufficient to establish a reason to believe” and “triggered a




                                12
duty to conduct a further inquiry.” (Id. at p. 1052.) And indeed,
DCFS proceeded to conduct a further inquiry in D.S. by
contacting the identified tribes. (Id. at p. 1047.)
       While Mother in the case before us did not identify a
specific tribe, she did specify it was a tribe from New Mexico, and
similar to the aunt’s ICWA-020 form in D.S., stated she may have
Indian ancestry in her respective ICWA-020. We find this
information is specific enough to trigger the duty of further
inquiry. The initial inquiry conducted by the juvenile court here
created a “reason to believe” the children possibly are Indian
children. This explains why the juvenile court ordered DCFS to
“look into it” and start an investigation, similar to what the
juvenile court did in D.S. (D.S., supra, 46 Cal.App.5th at
p. 1046.)
      2.    Duty of Further Inquiry
      DCFS proceeded to conduct a further inquiry.
      As discussed ante, pursuant to section 224.2, subdivision
(e), when DCFS has a “reason to believe,” it must satisfy three
requirements—contacting the extended family, contacting the
Bureau of Indian Affairs, and contacting the relevant tribes.
Here, DCFS interviewed Mother, maternal grandfather,
maternal grandmother, and other family members, in accordance
with section 224.2, subdivision (e)(1). Mother’s parents and
sibling are among those “extended family members” whom DCFS
interviewed in gathering information to determine whether the
proceeding involves an Indian child. (See Cal. Rules of Court,
rule 5.481(a)(4)(A); 25 U.S.C. § 1903(2).)




                                13
      DCFS learned that maternal grandfather’s family “believed
they were of [N]ative American descent,” possibly from New
York, “but that it was never proven.” DCFS also learned that
MGG-GM, born in New Mexico, was “part [N]ative American.”
      DCFS contacted the Bureau of Indian Affairs (in
accordance with § 224.2, subd. (e)(2)) and—because neither
Mother nor maternal relatives could identify one specific tribe—
sent correspondence via certified mail to 21 tribes in New Mexico
and nine tribes in New York to further inquire (in accordance
with § 224.2, subd. (e)(3)). Based on the record before us, we find
DCFS made a good faith effort to gather information about the
children’s membership status or eligibility. DCFS’s inquiry
obligation is “not an absolute duty to ascertain or refute Native
American ancestry.” (In re Antoinette S. (2002) 104 Cal.App.4th
1401, 1413.) Mother herself commented in her opening brief that
DCFS “impressively investigated” her claims of possible Indian
heritage, and conceded in her reply brief that DCFS “satisfied its
duty of further inquiry when it identified 29 federally-recognized
tribes, which the social worker contacted by mail.”
      DCFS’s repeated efforts to gather information concerning
the children’s maternal ancestry constitutes substantial evidence
that DCFS met its duty of further inquiry.
      3.    Duty to Provide Formal ICWA Notice
      This is the only phase where Mother argues the juvenile
court erred. Note DCFS is “not required to ‘cast about’ for
information or pursue unproductive investigative leads.” (D.S.,
supra, 46 Cal.App.5th at p. 1053.) “There are two separate ICWA
requirements which are sometimes conflated: the obligation to
give notice to a tribe, and the obligation to conduct further
inquiry to determine whether notice is necessary. Notice to a




                                14
tribe is required, under federal and state law, when the court
knows or has reason to know the child is an Indian child.” (A.M.,
supra, 47 Cal.App.5th at p. 315.)
       Here, we conclude the juvenile court and DCFS’s further
investigation did not yield results that pushed their reason to
believe the children are Indian children, to reason to know the
children are Indian children. The juvenile court may find ICWA
does not apply following “proper and adequate further inquiry
and due diligence” by DCFS because “there is no reason to know
whether the child is an Indian child” or because “the court does
not have sufficient evidence to determine that the child is or is
not an Indian child.” (§ 224.2, subds. (i)(2) and (g).)
       We believe that is exactly what happened here. DCFS
conducted its further inquiry and apprised the court of its
progress. DCFS detailed the information gathered from its
interviews with Mother and maternal relatives in the reports and
Last Minute Informations filed with the court. DCFS
additionally provided the court with copies of the responses it
received from 24 tribes indicating the children are not Indian
children. Having learned of no new information—either from
Mother, her relatives, or the relevant tribes—that would give
DCFS a “reason to know” the children are Indian children, DCFS
informed the juvenile court during adjudication that it had been
“over 60 days” since it received letters from the tribes indicating
the children are not members. At most, after further inquiry, the
court was left with the same nonspecific information it was
provided at the initial appearance—only a suggestion that the
children may have Indian ancestry.
       A suggestion of Indian ancestry is not sufficient under
ICWA or related California law to trigger the notice requirement.




                                15
(Austin J., supra, 47 Cal.App.5th at pp. 886–887; A.M., supra,
47 Cal.App.5th at p. 322.) As our colleagues from Division One
explained on similar facts in Austin J.: “At most, these
statements merely suggest the possibility the children may have
Cherokee ancestry; Indian ancestry, however, is not among the
statutory criteria for determining whether there is a reason to
know a child is an Indian child. The statements, therefore, do not
constitute information that a child ‘is an Indian child’ or
information indicating that the child is an Indian child, as is now
required under both California and federal law.” (Austin J., at
p. 887, italics added.)
       The reviewing court in A.M. similarly found: “[T]he only
specific information Mother provided was a statement that she
was told and believed that she may have Indian ancestry with
the Blackfeet and Cherokee tribes but was not registered.” (A.M.,
supra, 47 Cal.App.5th at p. 322.) It further found: “At most,
Mother had provided information indicating she may have Indian
heritage. Although it would follow that the children might also
have some Indian heritage, the information Mother provided . . .
did not rise to the level of ‘information indicating that the
child[ren] [are] . . . Indian child[ren].’ ” (Id. at p. 321.) If there is
“ ‘insufficient reason to believe a child is an Indian child, notice
need not be given.’ ” (In re Jeremiah G. (2009) 172 Cal.App.4th
1514, 1520.) Here, DCFS’s further inquiry did not result in a
reason to know the children are Indian children. We conclude the
court’s finding that ICWA does not apply to the children is
supported by substantial evidence. There was no obligation to
give formal notice to the tribes and to file that notice with the
court.




                                   16
       Finally, in the analysis portion of her opening brief, Mother
cites and refers to a number of cases decided before the
Legislature enacted changes to California’s ICWA-related
statutes. “Cases relying on such language are no longer
controlling or persuasive on this point.” (Austin J., supra,
47 Cal.App.5th at p. 885.)
       Based on the foregoing, because DCFS was not required to
provide formal notice to the pertinent tribes, we do not reach
Mother’s argument that the ICWA notices may have lacked
necessary information.
                         DISPOSITION
      The October 16, 2019 findings and orders are affirmed.




                                     STRATTON, J.

We concur:




             GRIMES, Acting P. J.




             WILEY, J.




                                17
Filed 10/6/20
                      CERTIFIED FOR PUBLICATION

        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                               DIVISION EIGHT

In re Dominic F. et al., Persons       B302482
Coming Under the Juvenile Court
Law.                                   (Los Angeles County
______________________________         Super. Ct. No. 19LJJP00406A–C)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN                 ORDER CERTIFYING OPINION
AND FAMILY SERVICES,                   FOR PUBLICATION
        Plaintiff and Respondent,
                                       [NO CHANGE IN JUDGMENT]
        v.

M.B.,
        Defendant and Appellant.


THE COURT:
        The opinion in the above-entitled matter filed on September 30, 2020,
was not certified for publication in the Official Reports. For good cause, it
now appears that the opinion should be published in the Official Reports and
it is so ordered.
        There is no change in the judgment.




________________________________________________________________________
GRIMES, Acting P. J.              STRATTON, J.               WILEY, J